Exhibit 10.6
 
 
November 24, 2009
 
 
Mr. Bob Baker, President
Snowdon Resources Corp.
Suite 1010 - 789 West Pender Street
Vancouver, B.C. V6C 1H2
 
RE:           CONTRACT FOR PUBLIC RELATIONS FOR SNOWDON
 
 
Vorticom Inc. will serve as public relations counsel for Snowdon Resources
Corporation beginning December 1st 2009, cancelable by either party in writing
with 30 days notice.   This agreement may be renewed and/or extended for an
additional 12 months in the 12th month of this agreement.
 
Vorticom will handle the media relations activities well as additional
activities agreed upon by Snowden and Vorticom.  Vorticom will place editorial
opportunities for Snowdon in the media, work with ancillary marketing and
investor relations partners and engage in other marketing communications
activities, as outlined in our plan and discussed in ongoing briefings.
 
1.  
250,000 shares of restricted common stock of SWDO issued at the start of the
engagement.

 
2.  
A cash fee of $4,000 per month.

 
3.  
Media administration out of pocket (Media monitoring and live media database)
fee of $500 monthly.

 
4.  
All incidental expenditures, including travel and entertainment, will be subject
to the approval of Snowdon management and Snowdon shall reimburse Vorticom
within ten days of submitting to the company.  In addition, all expenses
associated with the production of the research report, (stationery, printing and
mailing costs) will be billed to Snowdon.

 
5.  
Snowdon may request additional public relations services not covered in this
agreement.  As such, Vorticom shall bill Snowdon on an hourly basis, plus
expenses.  Terms and conditions of the request shall be covered under a separate
agreement between Snowden and Vorticom.

 
Vorticom acknowledges that in performing its duties under this Agreement it may
receive or be provided information relating to Snowdon and its affiliates, and
their operations and products that is confidential, non-public and proprietary
in nature (the “Information”).   Vorticom shall maintain confidentiality with
respect to the existence, substance and content of the Information, and shall
not disclose the Information to any third party (a) without the prior written
consent of Snowden, or (b) except as may be necessary to comply with the
requirements of any law, governmental order or regulation.  Vorticom may,
however, disclose the Information to its officers, employees, advisers and
agents who need to know the Information for the purposes of performing duties
under this Agreement.  Vorticom agrees to use reasonable efforts to prevent the
unauthorized use or disclosure of the Information and will join with and assist
Snowden in connection with any legal proceedings with respect to any such
unauthorized use or disclosure.
 
Vorticom acknowledges that Snowdon is a public company with securities trading
in the public markets.  Vorticom will not, and Vorticom will advise its
officers, directors, employees, contractors, and agents that they may not,
purchase or sell securities issued by Snowdon or securities derivative from
Snowden’s securities while in possession of material, non-public information
about Snowden. 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Any notice, direction or other instrument required or permitted to be given
under this Agreement shall be in writing and be deemed to have been given and
received on the day it was delivered.  Notices shall be addressed as follows:
 
Snowdon Resources Corporation
Attention:  __________
789 W. Pender, Suite 1010
Vancouver, B.C., V6C-1H2
 
Vorticom, Inc.
Attention:  Nancy Tamosaitis
207 East 57th Street, Suite 12A
New York, NY 10022
 
 
VORTICOM
INC.                                                                        SNOWDON
RESOURCES
 
 
NAME:


/S// “NANCY
TAMOSAITIS”                                                                 
NAME:     /S// “ROBERT BAKER”
 
TITLE:
PRESIDENT                                                                  TITLE:            DIRECTOR
 
 
                                   
 
DATE:                                                                   NOVEMBER
24, 2009                     DATE:
 
 

